              Case 3:18-ap-00064-JAF           Doc 42      Filed 01/08/20       Page 1 of 3



                           UNITED STATES BANKRUPTCY COURT
                              MIDDLE DISTRICT OF FLORIDA
                                JACKSONVILLE DIVISION
                                   www.flmb.uscourts.gov

In re:                                                          Case No. 3:16-bk-02230-PMG

RMS TITANIC, INC. et al.,                                       Jointly Administered

         Debtor.                                 /              Chapter 11

MARK C. HEALY, Liquidating Trustee,

         Plaintiff,                                             Adv. No.: 3:18-ap-00064-PMG

v.

MARK A. SELLERS, DOUGLAS BANKER,
RICHARD KRANIAK, JACK H. JACOBS,
DAOPING BAO, SELLERS CAPITAL, LLC, and
SELLERS CAPITAL MASTER FUND, LTD.,

         Defendant.                              /

         STIPULATED MOTION TO DISMISS DEFENDANTS WITH PREJUDICE

         Plaintiff, Mark Healy, the Liquidating Trustee, and Defendants, Mark A. Sellers, Douglas

Banker, Richard Kraniak and Jack H. Jacobs (the “Defendants”), by and through their respective,

undersigned counsel, and pursuant to Rule 41(a)(1)(A)(i) of the Federal Rules of Civil

Procedure, as made applicable to this adversary proceeding by Federal Rule of Bankruptcy

Procedure 7041, stipulate to the dismissal of this action, with prejudice, but only as to the

foregoing named Defendants. This Adversary Proceeding shall remain in full force and effect as

to all other defendants.




     55 Alhambra Plaza ∙ Suite 800 ∙ Coral Gables, Florida 33131 ∙ T. 305.722.2002 ∙ www.agentislaw.com
              Case 3:18-ap-00064-JAF            Doc 42      Filed 01/08/20       Page 2 of 3



        Dated this 8th day of January, 2020.


By:     /s/ Alan F. Curly*                                   By:     /s/ Robert P. Charbonneau
        Alan F. Curley                                                Robert P. Charbonneau
        Counsel for Doug Banker and Richard                           Counsel for Mark C. Healy
        Kraniak                                                       55 Alhambra Plaza, Suite 800
        Robinson Curley P.C.                                          Coral Gables, Florida 33134
        300 South Wacker Drive, Suite 1700                            T. 305.722.2002
        Chicago, Illinois 60606                                       rpc@agentislaw.com
        T..312.663.3100
        acurley@robinsoncurley.com
        *Mr. Curly has provided authorization to
        affix his electronic signature

By:     /s/ David Cimo*                                      By:     /s/ Lewis F. Murphy*
        David Cimo                                                   Lewis F. Murphy
        Counsel for Mark C. Healy                                    Counsel for Doug Banker and Richard
        Cimo Mazer Mark PLLC                                         Kraniak
        1000 SE 2nd Street, Suite 3650                               Stroock & Stroock & Lavan, LLP
        Miami, Florida 33131                                         200 South Biscayne Boulevard
        T. 305.374.6483                                              Suite 3100
        dcimo@cmmlawgroup.com                                        Miami, Florida 33131
        *Mr. Cimo has provided authorization to affix                T. 305.789.9352
        his electronic signature                                     lmurphy@stroock.com
                                                                     *Mr. Lewis has provided authorization to
                                                                     affix his electronic signature


By:    /s/ John T. Rogerson, II*
        John T. Rogerson, II
        Counsel for Mark A. Sellers and Jack H.
        Jacobs
        Adams and Reese, LLP
        501 Riverside Avenue, Suite 601
        Jacksonville, FL 32202
        T. 904.355.1700
        John.rogerson@arlaw.com
        *Mr. Rogerson has provided authorization
        to affix his electronic signature




                                                      2


      55 Alhambra Plaza ∙ Suite 800 ∙ Coral Gables, Florida 33131 ∙ T. 305.722.2002 ∙ www.agentislaw.com
             Case 3:18-ap-00064-JAF              Doc 42       Filed 01/08/20        Page 3 of 3



                                    CERTIFICATE OF SERVICE

       I CERTIFY that a true and correct copy of the following was served by transmission of

Notices of Electronic Filing generated by CM/ECF to those parties registered to receive

electronic notices of filing in this case on January 8, 2020.

                         I HEREBY CERTIFY that I am admitted to the Bar of the United States
                District Court for the Southern District of Florida and I am qualified to practice in this
                Court as set forth in Local Rule 2090-1(A).

                                           AGENTIS PLLC
                                           Counsel for Plaintiff
                                           55 Alhambra Plaza, Suite 800
                                           Coral Gables, Florida 33134
                                           T. 305.722.2002

                                           By:      /s/ Robert P. Charbonneau
                                                    Robert P. Charbonneau
                                                    Florida Bar No: 968234
                                                    rpc@agentislaw.com




                                                       3


     55 Alhambra Plaza ∙ Suite 800 ∙ Coral Gables, Florida 33131 ∙ T. 305.722.2002 ∙ www.agentislaw.com
